1    Andrea A. Wirum, State Bar. No. 095616
     Chapter 7 Trustee
2
     P.O. Box 1108
3    Lafayette, CA 94549
     Telephone: 415-294-7710
4    Facsimile: 415-294-7710
     trustee@wirum.com
5

6

7
                                   UNITED STATES BANKRUPTCY COURT
8
                                   NORTHERN DISTRICT OF CALIFORNIA
9
     IN RE:                                                        Case No. 17-10067
10            SVP                                                  Chapter 7

11
                                           Debtor(s)
12

13
                                  CHAPTER 11 TRUSTEE’S FINAL REPORT
14
              Andrea A. Wirum files this final report on the administration of the Chapter 11 estate since the
15
     appointment of a Chapter 11 trustee. Ms. Wirum was appointed to serve as the successor Chapter 11
16
     trustee on August 20, 2020. Timothy Hoffman, the predecessor Chapter 11 Trustee, resigned as a result
17
     of a conflict created by an objection to the intercompany claim owed by the SVC bankruptcy estate to the
18

19   SVP bankruptcy estate filed by Mr. Stephen Finn and Winery Rehabilitation LLC. Prior to Mr.

20   Hoffman’s resignation in the SVP case, Mr. Hoffman had served as Chapter 11 trustee in both the SVC

21   and SVP Chapter 11 cases. The two bankruptcy cases had been consolidated for purposes of

22   administration shortly after the two Chapter 11 cases were filed, in February 2017. Shortly after Ms.
23   Wirum’s appointment, the joint administration was severed.
24
              The Final Report contains an accounting of transactions which occurred in the SVP case after the
25
     appointment of a Chapter 11 trustee. During Mr. Hoffman’s administration, the real property and winery
26
     operation of Sullivan Vineyards Partnership and Sullivan Vineyards Corporation were sold pursuant to a
27
     confidential sales agreement. Although the confidential sales agreement contained an allocation of the
28




     Case: 17-10067         Doc# 109       Filed: 03/09/20      Entered: 03/09/20 15:31:13           Page 1 of
                                                       11
1    various components of the sales price, no final agreement had been reached between the estates regarding
2
     the formal allocation of sales proceeds. Also, the inter-company claim owed by SVC to SVP,
3
     which was subject to the claim objection, needed to be resolved. Shortly after Ms. Wirum’s appointment,
4
     the SVC and the SVP estates reached an agreement regarding the allocation of sales proceeds and the
5
     amount of inter-company claim, which agreement was memorialized in stipulation between the estates
6
     and approved by the Court. The SVC estate paid the SVC estate the agreed amounts after Court approval.
7

8
             Mr. Finn and Winery Rehabilitation each asserted substantial claims in the SVP case for

9    reimbursement of attorneys’ fees and costs incurred in various litigation matters. In order to move the

10   case forward, it was necessary to liquidate the amounts owed by SVP, if any, to Mr. Finn and Winery

11   Rehabilitation. After review and analysis, Mr. Wirum brought an objection to the allowance of the claims
12   asserted by Mr. Finn and Winery Rehabilitation, which objection was sustained by the Court at a hearing
13
     on January 31, 2020. Mr. Finn and Winery Rehabilitation have appealed the disallowance of their claims.
14
             A Chapter 11 Plan of Reorganization proposed by Kelleen Sullivan and Ross Sullivan was
15
     confirmed by the Court on February 26, 2020. The Chapter 11 Plan of Reorganization became effective
16
     on March 6, 2020.
17
             Detail regarding all of the above as well as other significant matters which occurred during the
18

19
     administration of this Chapter 11 case will be set forth in the Application for Compensation and

20   Reimbursement of Expenses to be filed by Andrea A. Wirum.

21           Attached hereto is a Form 1 estate property record and report and a Form 2 cash receipts and

22   disbursements record for each SVP estate bank account.
23

24

25           DATED: March 9, 2020.
                                                      /s/ Andrea Wirum
26                                                    ANDREA WIRUM Chapter 11

27

28




     Case: 17-10067        Doc# 109       Filed: 03/09/20      Entered: 03/09/20 15:31:13           Page 2 of
                                                      11
Case: 17-10067   Doc# 109   Filed: 03/09/20   Entered: 03/09/20 15:31:13   Page 3 of
                                        11
Case: 17-10067   Doc# 109   Filed: 03/09/20   Entered: 03/09/20 15:31:13   Page 4 of
                                        11
Case: 17-10067   Doc# 109   Filed: 03/09/20   Entered: 03/09/20 15:31:13   Page 5 of
                                        11
Case: 17-10067   Doc# 109   Filed: 03/09/20   Entered: 03/09/20 15:31:13   Page 6 of
                                        11
Case: 17-10067   Doc# 109   Filed: 03/09/20   Entered: 03/09/20 15:31:13   Page 7 of
                                        11
Case: 17-10067   Doc# 109   Filed: 03/09/20   Entered: 03/09/20 15:31:13   Page 8 of
                                        11
Case: 17-10067   Doc# 109   Filed: 03/09/20   Entered: 03/09/20 15:31:13   Page 9 of
                                        11
Case: 17-10067   Doc# 109   Filed: 03/09/20   Entered: 03/09/20 15:31:13   Page 10 of
                                         11
Case: 17-10067   Doc# 109   Filed: 03/09/20   Entered: 03/09/20 15:31:13   Page 11 of
                                         11
